DETAILED ACTION
This is responsive to the application filed 17 February 2021.
Claims 1-20 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, In line 11, recites the limitation “the question sentence”. It is unclear if this limitation refers back to “a question sentence associated with an answer” (line 5) or to “a question sentence associated with the text and the plurality of answer candidates” (lines 6-8). The limitation will be interpreted as ‘the question sentence associated with the text and the plurality of answer candidates’.
Claim 10, In line 9, recites the limitation “the question sentence”. It is unclear if this limitation refers back to “a question sentence associated with an answer” (line 5) or to “a question sentence associated with the text and the plurality of answer candidates” (lines 6-7). The limitation will be interpreted as ‘the question sentence associated with the text and the plurality of answer candidates’.
The remaining claims are rejected for depending upon a rejected claim without overcoming their respective parent claim’s deficiencies.
Further, claim 19 recites the limitation "the input question sentence" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. The limitation will be interpreted as ‘the in the input generated data’.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-13, 15-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Otsuka et al. (US PGPub 2021/0232948).
Claim 1:
Otsuka discloses an information processing apparatus comprising a processor ([0050]) configured to 
input an arbitrary text (relevant document X) and a plurality of answer candidates extracted from the text to a question generator that generates a question sentence associated with an answer, cause the question generator to generate a question sentence associated with the text and the plurality of answer candidates (“Using the input question Q, the relevant document X, and the N-number of answer candidates as input, the question generating unit 920 generates a revised question RQ”, [0188], see also [0187] for extraction of the answer candidates from the relevant document X), and 
cause the question generator to output generated data including a set of the plurality of answer candidates and the question sentence associated with the text and the plurality of answer candidates (“The output unit 1000 outputs N-number of answers (answer candidates) and N-number of revised questions RQ that respectively correspond to each of the N-number of answers”, [0191]).
Claim 2:
Otsuka discloses the information processing apparatus according to claim 1, wherein the processor is configured to use the generated data as supervised data for a multi-answer reading comprehension model that extracts a plurality of answers from a question and analysis target data, and outputs the plurality of extracted answers ([0191], see also [0169]).
Claim 3:
Otsuka discloses the information processing apparatus according to claim 2, wherein the processor is configured to train the multi-answer reading comprehension model by using the generated data as the supervised data ([0199]).
Claim 4:
Otsuka discloses the information processing apparatus according to claim 3, wherein the processor is configured to train the multi-answer reading comprehension model by further using a single-answer data set (each piece of learning data included in the mini-batch) as the supervised data (“the parameter updating unit 1110 calculates a second error between an answer A with respect to the input question Q that is respectively included in each piece of learning data included in the mini-batch and a correct answer Atrue that is included in the learning data”, [0249]).
Claim 5:
Otsuka discloses the information processing apparatus according to claim 1, wherein the processor is configured to determine whether the generated data is appropriate (highest likely answer), and output the generated data only if the generated data is appropriate ([0193], note that in a first iteration only the highest likely answer is output).
Claim 6:
Otsuka discloses the information processing apparatus according to claim 5, wherein the processor is configured to determine whether the generated data is appropriate by using a checking model (a function for calculating the likelihood) that checks the generated data ([0193]).
Claim 8:
Otsuka discloses the information processing apparatus according to claim 6, wherein the processor is configured to determine whether each of the plurality of answer candidates in the generated data is appropriate by using the checking model ([0193], note that the answer candidates need to be compared in order to determine the highest likely answer).
Claim 9:
Otsuka discloses the information processing apparatus according to claim 1, wherein the processor is configured to train the question generator by using a single-answer data set prepared in advance ([0249], see also “a learning data set refers to a set of learning data that is expressed as a pair of the input question Q to be used as correct-answer data and the relevant document X” (emphasis added) in [0120]).
Claim 10:
Otsuka discloses an information processing apparatus comprising a processor ([0050]) configured to 
input an arbitrary text (relevant document X) and at least one answer candidate extracted from the text to a question generator that generates a question sentence associated with an answer, cause the question generator to generate a question sentence associated with the text and the answer candidate (“Using the input question Q, the relevant document X, and the N-number of answer candidates as input, the question generating unit 920 generates a revised question RQ”, [0188], see also [0187] for extraction of the answer candidates from the relevant document X), 
cause the question generator to output generated data including a set of the text and the question sentence associated with the text and the plurality of answer candidates (“The output unit 1000 outputs N-number of answers (answer candidates) and N-number of revised questions RQ that respectively correspond to each of the N-number of answers”, [0191]), 
input the generated data to a machine reading comprehension model that extracts a plurality of answers to a question sentence from a text, and outputs the extracted answers, cause the machine reading comprehension model to generate a plurality of answers to the question sentence in the input generated data, and cause the machine reading comprehension model to output the generated data with the plurality of answers added to the generated data (“a method may be adopted which involves displaying candidates of the revised question RQ using the expression “by any chance . . . ” in a similar manner to a retrieval result suggest function and displaying, when the revised question RQ is selected by the user, an answer (an answer candidate) that corresponds to the selected revised question RQ”, [0192], see also “a method may be adopted which involves uttering, when the input question Q is input by the user, with respect to the revised question RQ that corresponds to a highest likely answer (an answer candidate), a counter-question for confirmation such as “Do you mean ****, by any chance?” (**** denotes question contents of the revised question RQ), and uttering the answer (the answer candidate) corresponding to the revised question RQ when the user consents”, [0193]).
Claim 11:
Otsuka discloses the information processing apparatus according to claim 10, wherein the processor is configured to, if the plurality of answers output from the machine reading comprehension model include different answers, use the generated data output from the machine reading comprehension model as supervised data for a multi-answer reading comprehension model that extracts a plurality of answers from a question and analysis target data, and outputs the plurality of extracted answers ([0193]).
Claim 12:
Otsuka discloses the information processing apparatus according to claim 11, wherein the processor is configured to train the multi-answer reading comprehension model by using the generated data output from the machine reading comprehension model as the supervised data ([0199]).
Claim 13:
Otsuka discloses the information processing apparatus according to claim 12, wherein the processor is configured to train the multi-answer reading comprehension model by further using a single-answer data set (each piece of learning data) prepared in advance as the supervised data (“the parameter updating unit 1110 calculates a second error between an answer A with respect to the input question Q that is respectively included in each piece of learning data included in the mini-batch and a correct answer Atrue that is included in the learning data”, [0249]).
Claim 15:
Otsuka discloses the information processing apparatus according to claim 11, wherein the processor is configured to determine whether the generated data is appropriate (highest likely answer), and output the generated data only if the generated data is appropriate ([0193], note that in a first iteration only the highest likely answer is output).
Claim 16:
Otsuka discloses the information processing apparatus according to claim 15, wherein the processor is configured to determine whether the generated data is appropriate by using a checking model (a function for calculating the likelihood) that checks the generated data ([0193]).
Claim 18:
Otsuka discloses the information processing apparatus according to claim 16, wherein the processor is configured to determine whether each of the plurality of answer candidates in the generated data is appropriate by using the checking model ([0193], note that the answer candidates need to be compared in order to determine the highest likely answer).
Claim 19:
Otsuka discloses the information processing apparatus according to claim 10, wherein the machine reading comprehension model is configured to extract the answers from the question in the input generated data sentence by using a plurality of single-answer models prepared in advance ([0249], see also “a learning data set refers to a set of learning data that is expressed as a pair of the input question Q to be used as correct-answer data and the relevant document X” (emphasis added) in [0120]).
Claim 20:
Otsuka discloses the information processing apparatus according to claim 10, wherein the processor is configured to train the question generator by using a single-answer data set prepared in advance ([0249], see also “a learning data set refers to a set of learning data that is expressed as a pair of the input question Q to be used as correct-answer data and the relevant document X” (emphasis added) in [0120]).

Allowable Subject Matter
Claims 7, 14 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, individually or in combination, does not disclose wherein the processor is configured to train the checking model by using appropriate question/answer data extracted from a single-answer data set, and inappropriate question/answer data created from the single-answer data set, or
wherein the processor is configured to replace the trained multi-answer reading comprehension model with the machine reading comprehension model, and input data output from the question generator to the machine reading comprehension model.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kotri et al. (US PGPub 2019/0354848) discloses factual question generation from freeform content is achieved through semantic role labeling and recurrent neural networks (RNNs). Specifically, semantic role labeling is used to identify an answer phrase so that it can be replaced with an appropriate question word. RNNs are then used to extract triples (Subject-Object-Predicate) from the sentence, and each of these triples can be used as an answer phrase/word. An RNN is then fed with training data to generate the questions more efficiently.
Maarek et al. (US PGPub 2015/0339590) discloses baseline ranking scores for individual candidate synthetic questions of a set of candidate synthetic questions may be utilized to select a subset of candidate synthetic questions to be re-ranked as part of an example synthetic question generation operation. To re-rank a selected subset of candidate synthetic questions, for example, individual candidate synthetic questions may tagged with part of speech (POS) tags, and/or a dependency parse tree may be generated for individual candidate synthetic questions, in an embodiment. Also, in an embodiment, a POS machine-learning language model may be trained utilizing the same or approximately the same fifteen million English questions from CQA site Yahoo! Answers utilized to train the language model mentioned above, although claimed subject matter is not limited in scope in this respect.
Kelsey et al. (US PGPub 2018/0260472) discloses methods for automated question generation from source documents through natural language processing, for applications including training and testing. Interleaved selection and transformation phases employ combined semantic-syntactic analysis to progressively refine natural input text into a high density of text fragments having high content value. Non-local semantic content and attributes such as emphasis attributes can be attached to the text fragments. The text fragments are reverse parsed by matching against a precomputed library of combined semantic-syntactic patterns. Once the patterns of each fragment are determined, transformation of fragments into question-answer pairs is performed using question selectors and answer selectors tailored to each pattern. Methods for constructing distractors, both internal and external, are also disclosed. The ecosystem of machine learning components, ontology resources, and process improvement are also described.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/            Primary Examiner, Art Unit 2657